DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated May 5, 2022.  Claims 1-4 and 6-12 are presently pending and are presented for examination.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  

Claim 1 is objected to for the recitation “receiving measuring data by the control unit and ….” A
s in past similar occurrences commas encompassed “by the controller.”

Claim 8 is objected to for the use of “via”, as there is no well understood concrete meaning of the term. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation "the at least driving maneuver".  There is insufficient antecedent basis for this limitation in the claim. 

Claims 7 and 8 recite the limitation "the continual performance".  There is insufficient antecedent basis for this limitation in the claim. 

Claims 11 and 12 recite the limitation "the at least one maneuver".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0035105, to Jolly.
As per claim 1, and similarly with respect to claims 9 and 10, Jolly discloses a method comprising: receiving, by a control unit and prior to a start of a drive, static vehicle parameters of a vehicle (e.g. see Abstract, Fig. 2a-2B, wherein a vehicle is provided having a computer system 23 and various sensors, wherein the vehicle weight and center of gravity is determined), receiving measuring data by the control unit and during performance by the vehicle of at least one driving maneuver of the drive during which a driving behavior of the vehicle is controlled by the control unit according to the static vehicle parameters (e.g. see paras. 0039 and 0058, wherein a suspension having suspension displacement sensors are provide for collecting and recording data before and during driving, the suspension comprising an adjustable suspension (i.e. during driving maneuver in which a driving behavior is being controlled according to static vehicle parameters); evaluating, by the control unit, the measuring data ascertained during the performance of the at least one driving maneuver (e.g. see Fig. 2B, wherein suspension sensors 25 transmits the data to the computer system 23 for analysis); based on the evaluation, ascertaining, by the control unit, a present state of at least one of a variable structure of a body of the vehicle (e.g. see para. 0039, wherein load on the suspension is determined based upon the suspension sensors ), a variable structure of a cargo of the vehicle, and a variable distribution of the cargo of the vehicle (e.g. the Office notes that the claims only requires one of the foregoing features); and modifying, by the control unit, the driving behavior of the vehicle based on the ascertained present state (e.g. see Fig. 2B and paragraph 0066, wherein suspension control signals are transmitted to the suspension to adjust the suspension).

As per claim 2, Jolly discloses the features of claim 1, and further discloses wherein, prior to the ascertainment of the present state, the drive is controlled by the control unit according to predefined assumed state of the at least one of the variable structure of a body of the vehicle, the variable structure of a cargo of the vehicle, and the variable distribution of the cargo of the vehicle (e.g. the Office notes that prior to driving the suspension would be at an initial state, which may be based upon measured weight and center of gravity). 

As per claim 3, Jolly discloses the features of claim 1, and further discloses further comprising controlling the vehicle to perform a braking when starting the vehicle in order to obtain at least a portion of the measuring data (e.g. the Office notes the a user of a vehicle often applies a braking effort either before or when starting the vehicle whether through a parking brake, application of utility brake, and/or engine or transmission brake). 

As per claim 4, Jolly discloses the features of claim 1, and further discloses further comprising, while the vehicle is being driven to a target location, controlling the vehicle to perform, as at least part of the at least driving maneuver, at least one identification driving maneuver that is not used for reaching the target location in order to obtain at least a portion of the measuring data during the at least one identification driving maneuver (e.g. the Office notes that modifying suspension is not used for reaching a target location, as opposed to engine, transmission and brake). 

As per claim 6, Jolly discloses the features of claim 1, and further discloses wherein the receiving and evaluating of the measuring data and the ascertaining of the present state is performed continually during the drive with respect to at least one dynamic vehicle parameter of the at least one of the variable structure of the body of the vehicle, the variable structure of the cargo of the vehicle, and the variable distribution of the cargo of the vehicle thereby continually updating the ascertained present state (e.g. the Office notes that the system of Jolly would operate continuously to adapt to road conditions). 

As per claim 11, Jolly discloses the features of claim 1, and further discloses further comprising, prior to the receiving of the measuring data: receiving, by the control unit, input of a target location; planning, by the control unit, the drive to include a route from a current location to the target location (e.g. the Office notes that most, if not all, autonomous vehicles are instructed of a target location to travel to, the target location including a route thereto, prior to the beginning of driving); and based on an identification of the at least one of the variable structure of a body of the vehicle, the variable structure of the cargo of the vehicle, and the variable distribution of the cargo of the vehicle for which the present state is to be ascertained, modifying, by the control unit, the drive to include the at least one maneuver in order to obtain the measuring data (e.g. see rejection of claim 1). 

As per claim 12, Jolly discloses the features of claim 1, and further discloses further comprising, prior to the receiving of the measuring data: receiving, by the control unit, input of a target location (e.g. the Office notes that most, if not all, autonomous vehicles are instructed of a target location to travel to, the target location including a route thereto, prior to the beginning of driving); and based on (a) an identification of the at least one of the variable structure of a body of the vehicle, the variable structure of the cargo of the vehicle, and the variable distribution of the cargo of the vehicle for which the present state is to be ascertained, and (b) the received target location, planning, by the control unit, the drive to include a route from a current location to the target location during and to include performance of the at least one maneuver in order to obtain the measuring data (e.g. see rejection of claims 1 and 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly, in view of U.S. Patent Publication No. 2021/0024097, to Jardine et al. (hereinafter Jardine).

As per claim 7, Jolly discloses the features of claim 6, but fails to particularly disclose every feature of further comprising, in response to detection, as a result of the continual performance of the receiving and evaluating of the measuring data and the ascertaining of the present state, of a predefined change to the at least one dynamic vehicle parameter, controlling the vehicle to bring the vehicle to a stop. However, Jardine teaches an autonomous vehicle bringing a vehicle to a stop upon determination of a failure (i.e. a predefined change to at least one dynamic vehicle parameter). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Jolly to further include stopping a vehicle during a predefined change, such as component failure, for the purpose of minimizing damage to the vehicle and harm to occupant. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly, in view of U.S. Patent Publication No. 2019/0106115, to Huang et al. (hereinafter Huang).

As per claim 8, Jolly discloses the features of claim 1, but fails to disclose further comprising in response to detection, as a result of the continual performance of the receiving and evaluating of the measuring data and the ascertaining of the present state, of a predefined change to the at least one dynamic vehicle parameter, transmitting via communication link a request for service unit.  However, Huang teaches calling for assistance during a failure condition (e.g. see paragraph 0035).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle monitoring system of Ko to further include dispatching of a service vehicle when the vehicle is no longer safely operable for the purpose of limiting down time of the vehicle. 

Response to Argument
Applicant’s arguments, with respect to prior art, are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669